Broyles, C. J.,
dissenting. I do not think that under the facts of this case the alleged improper argument of the solicitor-general was so injurious to the cause of the defendants as to require another trial. Furthermore, the motion for new trial discloses that when counsel for the defendants objected to the argument on the grounds that -it was “prejudicial and without evidence to support it,” he was interrupted by the solicitor-general, who stated: “I mean from this record. I say that from this record and from the facts appearing here in this trial, it is such a place.” After this statement, counsel for the defendants made no further objection to the argument, and thereupon the court said: “Go ahead with your argument, Mr. Solicitor.” The solicitor-general then repeated his alleged improper statements, but qualified them by *234saying that they were authorized “from this record.” Counsel for the defendants interposed no objection when the statements were repeated by the solicitor-general. Under these circumstances an inference arises that the judge may have reasonably concluded that counsel for the defendants had abandoned his objections when the solicitor-general stated that his argument was authorized by the evidence in the case. Presumably the judge was not a mind-reader, and he could not know that counsel had not abandoned his objections but had merely refrained from insisting on them for the reasons stated in the motion for new trial. It not clearly appearing that the judge understood that counsel for the defendants had not abandoned-his objections to the argument, after the statement of the solicitor-general that it was supported by the evidence, I do not think the failure of the court to stop the argument, or to rebuke the solicitor-general, or to instruct the jury not to consider the argument, or to order a mistrial, was error. Especially is this true since counsel did not request the court to do any of these things.